                        Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 1 of 37 Page ID #:8



                          1    Brian W. Skalsky (SBN 277883)
                               bskalsky@goldbergsegalla.com
                          2    GOLDBERG SEGALLA LLP
                               777 S. Figueroa Street, Suite 2000
                          3    Los Angeles, CA 90017
                               Mailing address:
                          4    PO Box 17220
                               Los Angeles, CA 90017
                          5    Telephone: 213.415.7200
                               Facsimile: 213.415.7299
                          6
                               Attorneys for Defendants STEVEN HERD; and
                          7    GRAYBAR ELECTRIC COMPANY, INC.
                          8
                                                     UNITED STATES DISTRICT COURT
                          9
                                                 CENTRAL DISTRICT –SOUTHERN DIVISION
                         10

                         11    LAUREN WOLF, an Individual,                      Case No. 8:20-cv-02222
                         12
                                                           Plaintiff,           District Judge:
                         13
                                       v.                                       AMENDED NOTICE OF
                         14                                                     REMOVAL OF ACTION UNDER
                                                                                28 U.S.C. § 1441
Los Angeles, CA 90017




                         15    STEVEN HERD, an Individual;
 Goldberg Segalla LLP




                               GRAYBAR ELECTRIC COMPANY,
    PO Box 17220

     213.415.7200




                         16
                               INC., a Corporation; and DOES 1 to 50,
                         17    Inclusive,
                         18
                                                           Defendants.
                         19
                         20           PLEASE TAKE NOTICE that Defendants Steven Herd and Graybar
                         21   Electric Company, Inc., (hereinafter collectively referred to as “Defendants”)
                         22   hereby remove the above captioned action from the Superior Court of the State of
                         23   California, for the County of Orange, where it is currently pending as Case No. 30-
                         24   2020-01166444-CU-PA-CJC, to the United States District Court for the Central
                         25   District of California-Southern Division.
                         26           GROUNDS FOR REMOVAL
                         27           This is a civil action over which this Court has subject matter jurisdiction under
                         28   28 U.S.C. §1332, which confers original jurisdiction of “all civil actions where the
                         30
                                            AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                         31   28347596.v1
                        Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 2 of 37 Page ID #:9



                          1   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                          2   costs, and is between … citizens of different States and in which citizens or subjects
                          3   of a foreign state are additional parties[.]” Here, Plaintiff is not a citizen of the same
                          4   state of Defendants, and the amount in controversy exceeds $75,000, exclusive of
                          5   interest and costs.
                          6           Removal is warranted under 28 U.S.C. §1441(b) because this is a civil action
                          7   over which this Court has subject matter jurisdiction under 28 U.S.C. §1332, on the
                          8   grounds that complete diversity exists between the parties and the amount in
                          9   controversy exceeds the sum of $75,000.
                         10           BACKGROUND
                         11           On or About October 19, 2020, Plaintiff Lauren Wolf, commenced an action
                         12   in the Superior Court of the State of California entitled Lauren Wolf v. Steven Herd,
                         13   Graybar Electric Company, Inc. and DOES 1 to 50 (Case number 30-2020-
                         14   01166444-CU-PA-CJC). Pursuant to 28 U.S.C. § 1446(a), copies of all process,
                              pleadings, and orders served upon Defendants are attached hereto as Exhibit A.
Los Angeles, CA 90017




                         15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                         16   Plaintiff’s Complaint asserts causes of action for Motor Vehicle Negligence and
                         17   Negligence against Defendants.
                         18           Defendant Graybar Electric Company, Inc. was personally served with the
                         19   Complaint on October 23, 2020. Defendant Steven Herd was personally served
                         20   with the Complaint on October 24, 2020, at his address in Iowa.
                         21           DIVERSITY OF CITIZENSHIP
                         22           Plaintiff is a resident of San Bernardino County, in the State of California.
                         23   Defendant Graybar Electric Company, Inc. a corporate entity, is a New York
                         24   Corporation with its principal place of business at 34 N. Meramec Ave., Clayton,
                         25   MO 63105, and is therefore a citizen of the States of New York and Missouri for
                         26   purposes of determining diversity. Defendant Steven Herd is a resident of Ida
                         27   County, in Ida Grove, Iowa. Pursuant to 28 U.S.C. § 1332(c)(l) full diversity exists
                         28   among the parties in this action because Plaintiff is a Citizen of California, Defendant
                         30                                                 2
                                            AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                         31   28347596.v1
                    Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 3 of 37 Page ID #:10



                         1   Graybar Electric Company, Inc. is a Citizen of New York and Missouri and
                         2   Defendant Steven Herd is a citizen of Iowa.
                         3           The defendants identified as Does 1 through 50 in the Complaint are fictitious
                         4   parties against whom no cause of action can be validly alleged. To the best of
                         5   Defendants’ knowledge, no fictitiously designated defendant has been served with
                         6   process, and these fictitious parties may be ignored for purposes of determining
                         7   removal. Pursuant to 28 U.S.C. § 1332(c)(l) full diversity exists among the parties
                         8   in this action
                         9           AMOUNT IN CONTROVERSY
                        10           The amount in controversy exceeds $75,000.00, as evidenced by Plaintiff’s
                        11   Complaint, which alleges Plaintiff suffered severe injuries and emotional injuries.
                        12   Plaintiff’s statement of damages attached to the Complaint alleges $1,000,000.00 in
                        13   pain, suffering, and inconvenience and $1,000,000.00 in emotional distress, with an
                        14   additional $91,000.00 in medical expenses.
                                     REMOVAL FILED TIMELY
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16           This Notice of Removal was filed within thirty days of service of the
                        17   Complaint, which was completed on October 23, 2020 as to Defendant Graybar
                        18   Electric Company, Inc. and October 24, 2020 as to Defendant Steven Herd. Pursuant
                        19   to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served upon
                        20   Defendants are attached hereto as Exhibit A. Defendants filed an Answer in State
                        21   Court on November 19, 2020 a copy of which is attached hereto as Exhibit B.
                        22   Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to Federal
                        23   Court, attached hereto as Exhibit C, together with this Notice of Removal, is being
                        24   served upon counsel for Plaintiff and will be filed with the Clerk of the Superior
                        25   Court of the State of California, County of Orange.
                        26           The Central District of California is the United States District Court for the
                        27   district and division embracing the state court where this action was filed and is
                        28   pending. Venue is proper in this Court under 28 U.S.C. § 1441(a).
                        30                                                 3
                                           AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31   28347596.v1
                    Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 4 of 37 Page ID #:11



                         1           Based on the foregoing, this Court has jurisdiction over this action. No
                         2   previous application has been made for the relief requested herein. Accordingly, this
                         3   action is properly removed.
                         4           WHEREFORE, Defendants, and each of them, file this Notice of Removal so
                         5   that the entire action entitled Lauren Wolf v. Steven Herd, Graybar Electric
                         6   Company, Inc. and DOES 1 to 50, inclusive; Case number 30-2020-01166444-CU-
                         7   PA-CJC, now pending in the Superior Court of California, Orange County, shall be
                         8   removed to this Court for all further proceedings.
                         9
                        10
                              Dated: November 20, 2020                       GOLDBERG SEGALLA LLP
                        11

                        12
                                                                             /s/ Brian W. Skalsky
                        13                                             By:   BRIAN W. SKALSKY
                                                                             Attorneys for Defendants STEVEN
                        14                                                   HERD; and GRAYBAR ELECTRIC
                                                                             COMPANY, INC.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                              4
                                           AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31   28347596.v1
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 5 of 37 Page ID #:12




                       EXHIBIT A
          Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 6 of 37 Page ID #:13




                                                                                                                        NJH / ALL
                                                                                                     Transmittal Number: 22213230
Notice of Service of Process                                                                            Date Processed: 10/27/2020

Primary Contact:           Ellen Fitch
                           Graybar Electric Company, Inc.
                           34 N Meramec Ave
                           Saint Louis, MO 63105-3941

Electronic copy provided to:                   Theresa Hagans
                                               Peter Barkofske

Entity:                                       Graybar Electric Company, Inc.
                                              Entity ID Number 2694723
Entity Served:                                Graybar Electric Company, Inc.
Title of Action:                              Lauren Wolf vs. Steven Herd
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Orange County Superior Court, CA
Case/Reference No:                            30-2020-01166444-CU-PA-CJC
Jurisdiction Served:                          California
Date Served on CSC:                           10/23/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Steven L. Mazza
                                              310-273-1230

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case  8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page
                 Electronically Filed by
                                                                           7 of 37 Page ID #:14
                                                                     ' 0/19/2020 12:30:25 PM.
                               Superior Court of California, County of Orange, 1
 30-2020-01166444-CU-PA-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Richard Clark, Deputy
                                                                                                                          FoR cou RriisE oNL Y
                                         s u m PIA 0        s                                                         fSOLiD PARA USO DE LA CORM
                       (CITACION JUDICIAL)                 I
 fqOTICE TO DEFENDANT. STEVEN tIERD, an Individual;
 (AlfiSO AL DEMANDADO): CTRAYBAR ELECTRIC COMPAiNY,I'NTC.,
  a Corporation and DOES I to 50, Inclusive


 YOU ARE BEING SUED BY PWNIIFF: LAUREN WOLF, an Individual
 (Lo EsTA DEMANDANDO EL. DEMANDANTE):




               You hWe been sued. The court                                                      unless you respnd willi'M 3D days. Read the lnfbrmation
    below.
      You have 30 CALENDAR DAYS after this SUMMons and legal papers are served on you to file a wrkten response at this court and have a copy
   served on the plainfiff. A letter or phone call will not protect yott. Your written response must be In proper legal form if you want the. court to hear your
   case. There may be a court form that you can use for your response. You can find these court, forrvis and more intarmation at the Cahfornia Courts
   Online Self-Help Center(www.coui6nfb.ca.govvselffieJp), your county law library, or the couitho use- nearest you. ff you cannot pay the ffling fee, ask
   the court clerk for a fee W61ver form. if you do noi file your response on time, you may lose the ciase by defautt, and your wages. money, and pr'operty
   may be taken without further waming from the court.
       There are other legal requirefri4n1s. You may want to call an attomey right.away. Ifyou do not know an attorney, you may want to call an attomey
   referral servfce. If you cannot aftord an aftorney, you may lie et[gible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit graups at the Calitomia Legal Servites Web-site(yvww.1awh*pva1!fbmiaorg), khe Califomfa Courts OnlineSeff-Hefla Center
  (www,courfii7fo.ce.govlselthei,p), pr by contacting your local court or county bar association. NOTE:'The court has a statutM lien for waived fees and
   costs on any settlement Gr arbitration awatd of $10,000 or more in a civil case. The courts lien must be paid before the court will d(smiss the case.
  IA VISOI La han demandado. St no responcts dentro do 30 dtas, la carte puede decfdir en su contra sin escuchar su var&On. Lea la informacl6n a
  con6naad6n.
      Tiene 30 DIAS DE CALENDARIO despads de qije (a entreguen esta citaddn y papetes legales para presenter una respuesta par esclito an eats
  cor!e y hacer que se antregue una copla a] dematidante. Una catta a una liarnade telef6filca no to prolegen, Su respuesta por esadto fiene qua estar
  on formato tegel correcto si desee que procesen su caso en /a coffe. Es posible que haya un formulado que asted puede usar para sti respuesta.
  Puede encontrar esws formularios do /a carte y mcis Informad6n on e/ Centro do Ayuda efe las Coftes de Calitamia (Srvmsucortexa.gav), en /a
  bibiloteca delqes de su candado o an la corte que le quade mils cerca. Si no puede pagar I& coota do piesentact6n, pida at secretaiio do ta cotte
  clue to dd un tormijlado do oxonci6n do pago do cuatas. Si no prosenta su respuesta a dempo, puede parderat caso potincumptimiento y to Cofte to
  podi-6 quitar sa sueldo, dinera y blenes s;n mJs advottencia.
     Hay otrw reqiuisitas tagates, Es rocomandable que Ilame a un abogedo inmodislarnonte. Si no conoce a un abogado. pued& liamar a rin setwolio de
  rernisidn a abogados. St no puede pagar a un abogado, as posible quo cumple con 16s requisitas pera ob!orterservicias legaies gratuilos do un
  programa de servidos legalessin fines de lucro. Ptiede encontrar ostos grupos sin Mes de Jacro eri of sitto Web de California Legal Semces,
  6wiw.Iawh.e1pcaIifbmIa.orq), on of Centm cto Ayuda de las Coftes do Calitotnia, {wAv.sucortexa gov} o panl6ndose bn contacto con /a corte o *I
  colegio do abogadas locales. AVISO: Portey, la cotte Ilene derecho a reclamerlas cuotasylos cosics exentasparimponer un gravamen sobte
  cLtalquier recuporaci6r; do $10,000 6 mdido valor reofbida medianto un acuerdo o uns concest6n do arbitroje en tin caso do detecho 4W1. rione que
  pager of gravamen do la cofte anies do que /a carte pued4 desechar el caso.
The name and address of the court is:                                 judge Gregory H. Lewis             CAS8 NWASaft.
(El nombre y direcddn de la corte es):                                                                       4C—)-' 30-2020-01166444-CU-PA-CJC
                                                                                                         P)—d-
SuoerioT Com-t of Califoniia. Countv of Oranee
700 Civic Center Drive, West
Saiita A-na, Califomia 92 701
The name, addreiss, and telephone number of plainfiff§ at'torney, or plainfiff Wthout an attorney, is: Steven L. Mum Esq SBN 101076
(Einombre, la direcd6n ye/ n0maro de telftno del abogedo daicternandante, -o'det dernandante que no tione                                     es):
 Carpenter, Zuckertnan & Rowley
 8827 West Olympic Blvd., Beverly Hills, CA 90211                                                                                 310-273-1230
 DATE: 1011912020 DAVID H.YAMASAKI, Clerk of the Court              Clerk, by                                                                         Deputy.
(Fecha)                                                            (Searetatio).                                                                     (Adjunto)
(For proof of service of this summons, useProof of Servide of Summons (form FOS-010),)
(Pare pruebe de enfrega de esta cdatl6r; use el formulario Proof of Service of Summons,(PPS-010)).                                        Richard Clark
                                 NOTICE TO THE PERSON SERVED* Yoij are served
 ME                                 1.        as an individual defendant.
               u                    2.        as the person sued under the fiettous name of(specd
                                                                                                ly),,


                                       [K an bahaJf Of(APOOY)ti Graybar Electric Company, I nc., a Corporation
                                       under: XJ CCP,416.10 (corporation)                 Q CCP 416.60 (minor)
                                                  CCP 416.20 (defunct corporatton)          CCP 416.70 (conservatee)
                                                  CCP 416.46 (association or partnership)   CCP 416.90 (authorized persooi)
                                           = other(speaffy):
                                    4, = by personal delivery on.(data),-
                                                                                                                                                      pmelofl
 Fam Adopted lo; Maidatory f.%#                                      SUMMONS                                                  Cbdo. of CtA Procedure N 412.20_465
  judicial councilot CaVornia                                                                                                                WWw=VrW0.C*'gqV
  SUM-100 IR-juki I, 2DM                                                                                                                 VdbSd&W0"&r.wrr~G.AW"_
              Case  8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 8 of 37 Page ID #:15
                Electronically Filed by Superior Court of California, County of Orange, 10/19/2020 12:30:25 PM.
30-2020-01166444-CU-PA-CJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Richard Clark, Deputy Clerk.
                                                                                                   NERNM
                                                            •
   ATTORNgYOR PARV WITHOUT ATTOR"Sy(NAM, SIWAMMUngm.MdB&Mss),                                                     FOR COURT uszo)fty
     Steven L. Mazza, Esq.                     SBN, 101076
     Carpenter, Zuckerman & Rowley
     8827 West Olympic Blvd.
     Beverly Hills, CA 90211
           MEPHONENo:310-273-1230             mxwmP"-9- 310-8-58-1063
   6-"LAWRESsfoptjbnay.eservicena,czrlaw.com
     ATTORNEY FOR(N.9trepPlaintiff, LAUREN WOLF

  SUPSRIOR COUR-t OF CALIFORNIA, COUNTY OFORANGE
       STREET ADDREss--700 Civic Center Drive West
           MAPLINGADIMS9:700 Civic       Center Drive West
          CITYAND ZIP CUMSanta      Ana,92701
              SRA'ICH    NAME-Central Jusfice Center

               PLAINTIFF* LAURENTWOLF, an

       DEFENDANT, ST-EVEN'HERD, an Individue'l; GRAYBAR
 ELECTRIC COMPANY,fNC.., a Corporation
 -~ DOES 1 TO — io. Inelmive
  COMPLAINT—Personal Injury, PropoV Damage, Wrongful Death
      = AMENDED(IWMber).-
  Type(check all that apply).
  L_KJ MOTOR VSHICLE          OTHER (spLci
                                        sfy), General-egligetice
                                                       N
     ~Property Damage 0 Wrongful Death
            Personal Injury       Other Darnages(speciry): LOSS OF FMRE                                ANiYMEDICAL FXPENSES
   Jurisdiction(check all that apply):                                                            -CASE NUMaeRC
        ACTION IS A LIMITSDCIVIL CASE
        Amount demanded             does not exceed $10,000                                        30-20 20-0 1166444-CU-PA-CjC
                                    exceeds $10,000, but does not exceed $25,000
        ACTION It AN UNLIMITED CIVIL CASE(exceeds $25,006)
        ACTION IS RECLASSIFIED by this am.ended'complaint                                           Assigned for All Purposes
             from limited to unlimhod                                                               judge Gregory H. Levvis
             from unlimited to limited
1.Plaintiff(name ornam0s):LAUREN WOLF. anIndividual
  alleges causes of acfion against defendant(name or names): STFVEN HERD, an Individual; GRAYBAR
   ELECTRIC COMPAiNY,NC., a Corporation and DOES I to 50, Inclusive
2.This pleading, including attabhments and exhibits, consists of the following nuniber of pagem;5,
3.5ach plainUff named above is a conipetent adult
  a.        except ptainUff(name):
           (1)       a corporation qualified to do business iff.-CalKomis
           (2)        an unincorporated entity (descIribi?):
           (3)       a public enUty(desciibe):
           (4)       a minor," r__-1 art ~dult
                     (a)  =.for whom a guardi.an or conservator ot the estate or a guard.iw ad Iftem has been appointed
                     (b)  _QQ other(specify).
           (5)                , y).
                     other(specit
    b.          excoot pleinfiff(nqme).
               (1)        a corpo6tion qualified to do bus[iness In Cagfothia
               (2) Q an unincorporated entity (describo):
               (3)        a public.entity {descdbq)--
               (4)        a minor = an adult
                         (a)         for whorh a -guardian or conservator of the estate-or a guardian ad litem 'has been appairAed
                         (b)         other(specify).-
               (5)        other (speclfy):

   =informadon about additional plainfiffs ~vho are nbt competent adults Is shown in Aftachment 3.                                     Pago I Of3
 Form A;pmLd fox Optbnal Use                  COMPLAINT—Personal Injury, Propedy                                        Code ofCMI Pw w §425.12
                                                                                                                                    m(re.
   Juji0al ccunvl of Qiftfnia.
PLO-PI,ni [Rov. Jamary 1, 2W71    k                 Damage, Wrongful Death                                                we"aw 00C &   Form 13uitow-
                Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 9 of 37 Page ID #:16

                                                                                                                               PLD-PI-001
      SHORTTITLE: WOLF             V. HERD                                                      I   CASENUMBER:




   4.          Plaintiff (name):
               is doing business under the fictitious name (specify):

          and has coinpfied with the fictitious business name laws.
  5. Each defendant named above is a natural oerson
     a. = except defendant (name): GttAYt3AR LLL'CTRiC COMPANY, Nc.              except defendant (name):
                   (1)Q]
                      a business organization, form unknovEm                     (1)   Q  a business organization, farrn unknown
             (2) QX a corporacion                                                (2)   Qj a corporation
             (3)Q an unincorporated entity (describe):                           (3) Q an unincorporated entity (describe):

                   (4)Q a public entity (describe):                              (4) = a public entity (describe):

                   (5) = other (specify):                                        (5)   Q other (specify):


        b. [Q except defendant (narne):                                 d.   (Q except defendant (name):
                  (1)Q a business organization, form unknown                     (1)Q       a business organization, form unknown
              (2) Q a corporation                                                (2)Q a corporation
                  (3)Q an unincorporated entity (describe):                      (3)Q       an unincorporated entity {descrfbe):

                  (4)Q a pubfic en6ty (describe):                                (4)0 a pubtic entity (describe):
                   (5) = other (specify):                                        (5)Q other (specify):

        Q      Informa6on about additionat defendants who are not natural persons is contained in Attachment 5.
 6.      The true names of defendants sued as Does are unknown to ptaintiff.
         a. © Doe defendants (specity Doe numbers): j_iO                               — were the agents or emptoyees of other
                  r►arned defendants and acted within the scope of that agency or emptoyment.
        b.Q Doe defendants (specify Doe numbers): I_SD                              are persons whose capaciftes are unknown to
             ptaintiff.
 7.     Q Defendants who are joined under Code of Civil Procedure section 382 are (names):

 8.     This court is the proper court because
        a.Q at least one defendant now resides in its jurisdicGonat area.
        b. Q the principal ptace of business of a defendant corporation or unincorporated association is in its jurisdictionai area.
        c. ® injury to person or damage to personal property occurred in its jurisd"+ctional area.
        d.Q other (specify):


9.      = Ptaintiff is required to comply with a claims statute, and
        a. [Q has complied with applicable ctaims statutes, or
        b. [Q is excused from,complying because (specify):.




PLD-P{-001 [Rev. January 1.zoo71                 COMPLAINT—Personai Injury, Prcyperty                                              Page 2 of 3
                                                      Damage, Wrongful Death
               Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 10 of 37 Page ID #:17

                                                                                                                                         PLD-Pl-001
   SfiORT TITLE: WUL!' V.                                                                               CASE N'JMBER:




  10. The foliowing causes of action are attached and the statements above appty to. each (each complaint must have one or mora
       causes of action attachsd):
       a. F-X--1 Motor Vehide
         b.   F—XI General Negiigence
         c.   [_] Intentionat Tort
         d.   Q Products Liability
         e.   Q Premises Liabiiity
         f.   [Q Other (specify):




  11. Plaintiff has suffered
      a. QX wage loss
      b. QX loss of use of property
      c. ® hospitat and medicai expenses
         d.           generai damage
         e. ~ property damage
         F. I x foss of earning capacity
         g, Q otherdamage (specify): FUTURE LOSS OF EARNINGS AND F[JTURE MEDI.GAL EXPENSES.
                 FOR INTEREST AS PERMIT`I'ED BY THE LAW.


 12. Q The damages daimed for wrongful death and the reiationships of ptaintiff to the deoeased are
      a. Q listed In Attachment 12.
      b. Q as follows:




 13. The reiief sought in this complaint is within the jurisdiction of this court.



 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitabte; and for
        a. (1)      compensatorydamages
            (2) Q punidve damages
              The amount of damages is (irt cases for personal injury or wrongfut death, you must c ack (1)):
              (1 ) 0 according to proof
              (2) ® in the amount of: $ OV'ER $25,000
15. r-m-1 The paragraphs of this complaint aiteged on information and beiief are as fottaw~~pacify par~gra~h numbers): yI~/- j;
                 MV-2(a)-( fl; and GN-1                                                         s

  16. Detnand for jury trial. Plaintiff hereby dernands a triai by jury i~ 11 t~te aforenlerlt`tioned matters.
t}ate:October 16, 2020                                                                              +            /`

~iPven 1.             zza~ 3=.cn                                             ~
                               (TYPE 4Ft PRINr NAk1E)                                                                   OFt ATTORtJEY}

PLo•PI-06S tRev. January t, 20071                       .AINT—Personai Injury, Property                                                     Page 3 of 3

                                                        Damage, Wrongfui Death
             Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 11 of 37 Page ID #:18

                                                                                                                               PLD-Pl-001 (1)
   SHORT TITLE: WOLF v. HERD                                                                   CASE NUMBER•




                       FIRST              CAUSE OF ACTION —Motor Vehicie
                     (number)
       ATTACHMENT TO 0.Compiaint = Cross - Compiaint
       (Use a separate cause of action form for each cause of action.)
        Ptaintiff (name): LA.UREN WOLF, an Individual
        MV- 1. PlainGff alieges the acts of defendants were negiigent; the acts were the legal (proximate) cause of injuries
             and damages to ptaintifi; the acts occurred
                 orr (data): Deceinber 17, 201$
                 at (place): Southbound. State Route 57 just south of Yorba .Linda Blvd., Fullertoza, CA 92 $31




       MV- 2. DEFENDANTS
             a. ® The defendants who opeirated a motor vehicie are (names): STEVEN I=IERD, an Individual;
                              GRAYBAR ELECTRIC COMPANY, iNC., a Corporation and

                        ® Does             1          to         50
                 b. ® The defendants who empioyed the persons who operated a motor vehicie in the course of their employment
                              are (names): STEVEN HERD, an Ind.itridual; GRAYBAR ELECTRIC COMPANY, INC.,
                              a Corporation and

                        ® Does              I          to          50
                 c. Q The defendants wfio owned the motor vehicie which was operated with*their permission are (names):
                              STEVEN HERD, an Individual; GRAYBAR ELECTRiC COMPANY,INC., a
                              Corporation and
                         ® Does              I       — to         50
                 d. .® The defendants who entrusted the motor vehicte are (names): STEVEN I'-IERD, an Individual;
                              GRAYBAR ELECTRIC COMPANY, INC., a Corpor.ation and

                        [E] Does              1         to         SO
                 e. ® The defendants  who  were the agents and emptoyees of the other detendants and acted within the scope
                        of the agency were (names): STEVEN EERD, an Individuai; GR.AYBAR ELECTR.IC
                             COMPANY, INC., a Cbrporation and
                        M Doee               I       — to            50
                 L® The defendants who are liable to piainfiffs forother reasons.and the.reasons for the fiabitity are
                        0 listed in Attachment MV-2f = as foitows: Defendants; and each of them, who
                             negligently and carelessly serviced, repaired, mazntained and/or inspected Defendants`
                             vehicle, legally causing the injuries herein above clescrilied are STEVEN HERD, an
                             Individual; GRAYBAR ELECTRIC COMPANY, INC.,.a Corporation and


                             = Does           f — to                     50                                         Page d

                                                                                                                                       pags 1 of 1
  FormApP~ovedlorOpRonalUse
    Judtclal Ccunoil of Cntitamin
                                            CAUSE OF ACTION—Motor Vehicle                                            Code of CivA Procedure 428.12
                                                                                                                               wwsvxowoJnfo.on.gov
Pi0.GWt(1) lRay. January 1, 20071                                                                                      wr,qaw Doc a Form euade.-
               Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 12 of 37 Page ID #:19

                                                                                                                                       PLD-PI-001(2)
     SHORTTlTLE: WOLF v. 14ERD                                                                         CA5ENUMBER:




                            SECOND                  CAUSE OF ACTI4N—General Negligence Page 5
                               (number)
             ATTACHMENT TO © Compiaint Z—
                                        .1 Cross - compiaint
             (Use a separaCe cause of actlon Iorm for each cause of action.)

             GN-1. Piaintiff (name): LAUREN 1ttirOLF, an Individua]
                         alieges that defendant (name): STEVEN HER.D, an Individual; GRAYBAR EL:ECTRIC
                         COMPANY, INC., a Corporation and

                                       © Does             1        _ to      50
                         was tiie legal (proximate) cause of damages to piaintitf. By the foliowirig acts or ornissions to act, de#endant
                         negifgenUy caused the damage to piaintfft
                         on (date): December 17, 2018
                         at (place): Southbound State Route 57 just south of Yorba Linda Blvd., Fullerton, CA 92831
                         (descrlptton of reasons for liabillty):

                        At said time and placee, Defendants, and each of them, so negligently owned, maintained, operated,
                        entrusted, and/or drove a motor vehicle so as to cause injuries and danxages to Plaintif£ Defendants
                        rear-ended Plaintiff with sucli force so as to cause Plaintiffs vehicle to be pushed into the rear of
                        atiother vehicle. Plaintiff was injured and sustained damages as a direct legal cause of Defendants'
                        negligence and but for the negligen.ce of Defendants, and each of them; Plaintiff would not have
                        been injured and sustained damages. Defendants negligently hired, trained, managed, directed,
                        instructed and/or supervised their agents and/or employees, the resuit of which legally and directly
                        caused the aecident and Plaintiffs injuries and damages.

                       Defendant, Steven Herd, an employee,.and while in the course-and scope of his employment with
                       defendant, Graybar Electric Company, Inc. violated various Vehi.cle Code sections including, but
                       not limited to, Vehicle Code sections 21703 and 22350 in causing this accident and injuries and
                       damages to plaintiff in an amount to be proven at the time of trial.




  Form /'ppravetl fot DptbOal Uso                                                                                             Code d G~+ri Prooetttire <2,5.12
    Judietel Council alQalilornta
                                                 CAUSE OF ACTIt7N—Generai Negligence                                                   w,,,,t•.00,0r;f,r0.Ca00,•
Ptt1P1•001(2) (Rev. Jnrwery f. 2007)                                                                                            WastLtw doc & Fomi 6ristder-
            Case   8:20-cv-02222-JLS-JDE
               Plar-frnnii-nihi                            Document
                                Migae-1 hxi (Zi ir%nrinr (.rm              3 Filed
                                                              irt nf ('nlifnrnin        11/23/20
                                                                                 (.r%i infxt nf nrnnrin Page 13 of 37
                                                                                                        in/ici/gngn     Page Pm
                                                                                                                    19-in-qs  ID #:20
                     4-0 I-RA-12,10 -         -    -i - nAl/in U YANIIASAKII Cled- of the Court Ry Richo~d
  ATTORNEY OR PASTY WMiOUT ATTORNEY(Name, Stata Ba rarmbm. aodsd*#vsj:                                                                       v
    Steveii L. Mazza, Esq.                                   SBN. 101076
    Carpenter, Zuckcmian & Roivley
    8827 West Olyinpic BNd., Beverly 14ills, CA 90211
        TELEPHONENo.310-273-1230                          FAx:ao.,310-858-1063
   ArroSNeY MR wwmi.Tlaintiff, LAUREN WOLF
 SIUPERIOR COURT OF CALIFOFINIA, COUM-Y OF ORANtCrE
      s-mEETAut)REs-000 Civic'Center Drive West
      MAILI~ ADDHESs:700 Civic Center Drive NVest
     CITYAND 7AP coDE: Santa Ana. 92701
         SAANGHNAW.Cemtrgl lu ifice Cen=
   CASE NAM : WOLF V. HERD

                                                                                                          CASE NUMBER;
      CIVIL CASE COVER SHEET                                   Complex Case Designation
       Unlimited           F-I Limited                                                                           3 0-2020 -0 116 6 4 44- C U -P A- C jC
                                  (Amount                        couiiter              Joinder
       (Amount
       demanded                   demanded is            Filed with first appearance by defendant JumE` judge Gregory H. Levvis
       exceeds $25,000)             '
                                  $25,000  or less)          (Cal. Rules of Court, rule 3.402)              DEPT,'
                                     , Items 1-6 below must be completed (see Instructions on page 2).
 i Check one box below for the case type that best doscribos this case,
    Auto Ton                                                                                      Provisionally Complex Civil Litigation
                                                              Breach of Contraelliwarranty(06) (Cal. Rules of Court, rules 3.400-3.403)
          Auto (22).
          Uninsured motorist (46)                             Rule 3.740 colloctions(09)                 Antitrust/Trade regulation(03)
   ~Other. PIIPDIWD (Personal Injuty/Property                 Oihieritolleoftons(09)                    (ionstruclion   defeat (10)
   Damage/Wrongful beath)Toi4                                 Insurance coverage(18)                     Mass  tort  (40)
          Asbestos (04)                                       Other conVact(37)                          Secuthies litigalion (281
          Product liabifily (24)                       Real Property                                     En,ironm 'entaliToxio tort(30)
          Medical malpractice(45),                     QErnineent    dornairtanvern                      lrtsurance   coverage claims arising from the
                                -
   t.     Other- PI/PD/WD (23)                                coridemnation (14)                         above hsted provisionally complex case
                                                              Wrongful eviction(33)                     lype§ (41)'
    NonoPIjPD/WD (Other) Tort
   Q Business torVunfair business practice (07)               Other real propedy (26)             Eniaricement of Judgment
          CiVit rights(08)                             Unlawful Detatner                          =Enforcement of judgmerd (20)
         Defamation(13)                                       COMT."eretal (31)                   Miscellaneous Civil Complaint
         Fraud (16)                                           Residenlial (32)                   F" I RICO(27)
         intellectual property(19)4                           Drugs(38)                                 Other complaint(na qwdited ibove)(42)
         Professional negligence(25)                  Judicial Review                             Miscellaneous Civil Petition
         OMer non-PVPD,1WD tort(35)                   t J Asset forfelture(05)                          Partnership and corporate oovemarice (21)
   Employment                                                Petition(e: arbi;ralion awafd(I I          Other pqtilion (not spe--ffled obove) (43)
         Wrongtul terrriffiallon(36)                         Wdt:ot mandate J02)
         Otheremployment(15)                                 Other judiCtal review(39)
                                 - is not complex under rule 3.400 of the California Rules of Court. If the case' complex, rriark the
2. This----
         case        = is
   factors requi(ing exceptional judicial management,
   a. = Large number of si'pparately represented partes                   d. = Large number of viltnes'se
   b.-M       Extensive   motion   practice  ralsingditricultor    novel   e. =Coordination with related al       ,tiont p ndi 'In 1 one or more courts.
                                                                                                                  I
                                                                                   In other courities, states, oVcountri S,, , r 11 a federal court
             Issues that will be time-consuming to resolve
   c. Q Substantlai amount of documentary evidence                        f. = Substant#al`pcstludgmentl~diciat su pe iolon
                                                                                                                                o
S.  Remedies sought Oeck ail that apply): a.[I]. rnonotary b.M nonmbrietary;      ry declara
                                                                                      decia'ratory lnjurntcbve                11 t     C.        punitive
4. Number of causes of action,l'sPecIfY): TWO (2)i General Negligebee / Motor Vehic            to'y        " ve r            fll~
S. Thiscase =1s -         LE Is not a class action-suit
6. If there are- any k-nown related mea, ftle and serve a nogee of related casm,(You   may
                                                                                  Dij jnjiy tj    ,7 cm:.0. r6)
    , October 16,2020
Date'
Q11A.M.-A r. h4q-1~7-n POrl


  •Plaindff must file this cover sheet with the first paper filed in the acfton or proceeding (except small dalm~ cases or cases filed
   tinder the Probate Code, Family Code, or Welfare and Institufions Code). (Cal. Rules of Court, rule 3.2                to file may result
   In sanctions.
  •~Flle this cover sheet In additlon to any cover sheet required by local court rule.
                                                                                                                    cover sheet on all
  •It this case is complex und'er rule 3.400 et seq, of the California Rules of Coult, you must serve a copy ris9~ure
   oiher par6es to the action. or proceeding.
  •Unless thls is a collections case under rule 3.740 or a complex case,- thls cover sheet will be used for staristical purposes only.
                                                                                                                                     P aFli? I 01i _j
                                I                                                                       CaL Rules r;j C&urL rutDs 2M.3,0,
                                                                                                                                       M 3AOO-3,403. 3.740.
Fatm Adop!ed tw Mandel" We
  &diclal Councd of calsorma
                                                   CIVIL CASE COVER SHEET                                      Cal. Vandards ol JWicial AdmtmsUaGan, stti. 3.10
   CM-010 Inev'July 1,2007t                                                                                                               'VW.CoudiRfa amuav
                                                                                                                                 W.nk.w twx & rbrm oultdor,
           Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 14 of 37 Page ID #:21
                                                                                                                                     cnn-o' o
                                      lNSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filit► g First Papers. If you are filing a first paper (for exarnpte, a compiaint) in a civil case, you must
complete and tite, afong with your first paper, the Clvil Case Cover Sheef contained on page 1. This information will be used to compile
statistics about the types and numbers of cases flted. You must complete items 1 through 6 on the sheet. In item 1, you must check
one.box for the case type that best describes the case. If the case fits both a generai and a more specitic type of case listed in item 1,
check the more speclfic one- If the case has multiple causes of action, check the box that best ittdicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in ttem 1 are provlded beiow. A cover
sheet must be filed oniy with your initial paper. FailurQ to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules ot Court.
To Parties in Rule 3.740 Colieotions Cases. A"coliections case" under rule 3.740 is defined 3s an action for recovery of money
owed in a sum stated to be cerfain that is not more than $25,000, exciusive of Interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of reat property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt trom the general
time-for-service requirements and case management rules, unless a defendant files a responsive pteading. A ruie 3.740 collections
case wfii be subject to.the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Comptex Cases. In compiex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is compiex. If a plalntiff belleves the case is complex under rule 3.400 of the California Rules of Caurt, this must be indicated by
compteting the.appropriate boxes in iterrts 1 and 2. If a plafntlff designates a case as compiex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder In the
piainGff's designation, a cwunter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is compiex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                     Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personai Injury/Property           Breach of Contract/Warranty (06)               iiules of Court Rules 3.400--3.403)
         Damage/Wrongful Death ..                     Breach ot RentaULease                            AntitrusUTrade Reguiation (03)
     Uninsured Motorisf (46) (ifthe                       Conlract (notuntawful detainer               Construction Defect (10)
         case involves an uninsured                            or wrongfu/ evTction)                   Cfaims Involving Mass Tort (40)
         rrotorist claim subject to                    Contract/Warranty Breach-Seller                 Securiiies i.itigation (28)
          arbitration, check this item                     Plainfiff (not fraud or negfgence)          Environmentat/Toxic Tort (30)
          instead ofAuto)                              Negligent Breach of ContracU                    Insurance Coverage Ctaims
C?ther PI/P()1WD (Personal Injuryl                         Warranty                                       (arfsing from provisionally compiex
 Property damagelWrongful Death)                       Other Breach of CornractfWarranty                 case type llsted above) (41)
                                                  Coitections (e.g., money owed, open             Enforcement of Judgment
Tort
     Asbestos (04)                                     book accounts) (09)                           Enforcernent of Judgrrtent (20)
                                                       Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Property Damage                                                                            County)
         Asbesios Personal Injury/ `                   Other Promissory NotelCoileclions
                                                           Case                                          Con...ssion o.` J u~M1
                                                                                                                            ..yment (non-
               W rongful Death
                                                  Insurance Coverage (not p(ovision$lly                       domostic retalions).
     Product Liability (not a8be§tos or               complex) (18)                                        Sister State Judgment
         toxic%nvironmentaf) (24)
     Medical Malpractice (45)                         Auto Subrogation                                     AdministraGve Agancy Award
         Medical Malpracti e-                         Other Coverage                                           (not unpaid taxes)
               Physicians & Surgeons              Other Contract (37)                                      PetitionlCeRification of Entry of
                                                      Contractual Fraud                                        Judgment on Unpaid Taxes
         Ottier Professional Health Care
               Malprectice                            OtherConlract Dispute                                Other Enforcement of Judgment _
                                              Reai Property                                                      Case
    Other PIIPD/WD (23)                                                                           Miscellaneous Civil Complaint
         Premises Liability (e.g., slip           Eminent DomaiNinverse
                                                      Condemnation (14)                                RICO (27)
               and falt)
                                                  Wrongful Eviction (33)                               Other Complaint (not specttied
         Intentionaf Bodily InjuryiPD/WD                                                                   abave) (42)
               (e.g., assault, vandalism)        Other Reai Property (e.g., quiet title) (26)              Dectaratory Reliei Only
         Intenlional Infliction of                    Wrii of Possession of Real Property                  Injunclive Relief Oniy (non-
               Emotional Disiress                     Morigage Foreciosure                                       harassmentJ
         r\egligent tnfliction of                     quiet l'itte                                         Mechanics Lien
               Emotional Distress                     Other Real Propeny (not eminent                      Other Commercial Complaint
         Other PIiPD/WD                               domain, fandlonMenant, or                                 Case (non•tortinon complex)
Non-PftPD'WD (other) Tort                             foreclosure)                                         Other. Civil Compiai rn
    Business 7orffUnfair 8usiness             Unlawful Detainer                                                (no»-tordlnon-complex)
        Practice (07)                            Cotnmercial (31)                                 fJtiscetlaneous Civif Petition
    Civil Righls (e.g., discriminalion,          Residential (32)                                      Parinersliip and Corporate
        false arrest) (not civil                 Drugs (38) (if the case invo6res illegaf                  G6vemance (21)
         harassment) (08)                             drugs; chedc this item; otherwise;               Other Peiition (not specified
    DefamaUon (e:g., slander, libel)                   report as Cammercial or Residential)                above) (43)
          (13)                                Judlcial Revteva                                             Civil Harassment
    Fraud (16) ,                                  Asset Forteiture (05)                                    Workptace Viatence
    Intelfectual Property (19)                    Petition Re: Arbitration Award (11)                      EiderJDepencient Adult
    Professionr.l Nlegligence (25)                Writ of Mandate (02)                                          Abuse
        Legal Malpractice                              Writ-Administrative Manc+amus                       Election Contesi
        Olher Professional Malpractice                 Writ-Mandamus on Limited Couri                      Petition for ntame Change
            (not medical orlegal)                         Case Matter                                      Petition for Relief From late
     Olher Non-PUPD/WD Tort (35)                       Writ-Other Limited Caurt Case                            Claim
Employment                                                Review                                           Ofher Civil Petition
    Wrongful Termination (36)                     Other Judicial Review (39)
    Other Employment (15)                              Review of Healih OfficerOrder
                                                       Nolice of Appeal-Labor
                                                         Commissioner Appeais
                                                                                                                                      Pagc2of2
c~aoro;Rpv.Ju:r1.~7t                             C(r/fL CASE COVER SHEET
       Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 15 of 37 Page ID #:22
          Electronically Filed by
                              Superior Court of California, County of Orange, 10/19/2020 12:30:25 PM.
30-2020-0' 66444-CU-PA-CJC - ROA # 5 - DAVID H. YAMASAKI, Clerk of the Court By Richard Clark, Deputy Clerk.
          ~



        1   Steven L. Maz7a, Esq.(SBN 101076)
            Paul S. Zuckerman, U, sq,(SBN 155539)
       2    Carpenter, Zuclwrman & Rowley
            8827 West Olympic.Boulevard
       3    Beverly Hills, CA 90211-3613
            Telephone:(310) 273-1230
       4    Email: esenlcc czrlaw.com

       5    Awmeys for Plaintiff, LAUREN WOLF

       6

       7
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIIA
       8
                                 COUNTY OF ORANGE -UNLIMITED JURISDICTION
       9
      10
            LAUREN WOLF, an Individual,                            CASE NO., 30-2020-01166-444-CU-PA-CJC
      11
                             Plaintiff,                            Judge: Judge Gregory Lewis
      12                                                           Dept
                   vs.
      13                                                           NOTtCE OF ELECTRONIC SERVICE
      14 1 STEVEN HERD, an Individual;- GRAYBAP,
           ELECTRIC COMI'AN Y,INC,a Corporation and
      15   DOES I to 50,Inclusive,

      16                    Defendants.

      17
      18
            TO ALL INTERESTED PARTIES AND TO THEIR. ATTORNEYS OF RECORD:
      19
                   PLEASE TAKF,NOTICF,Plaintiff hereby complies with Emergency Rule .12 by accepting
      20
            all documents that may be served by mail, express mail, ovemight delivery, or facsimile
      21
            transmission.. to be emailed to eservice@czrlaw.com.
     .22
            Emergency Rule 12(b)(1)(2) states-
     23
               (1) A party represented by counsel, who has appeared in an action or proceeding,
     24            must accept electronic service of a notice or document that mkv be served by
                         mail, express mail, ovemight. delivery, or facsimile transmission. Before first
     25                  serving a represented party electroi&ally, the serving pal-ty n-IList confinil by
                         telephone or email the appropriate electronic service address for counsel being
     26                  served.
     27        (2) Ai party represented by counsel must, upon the request of any p"irty- who has
                   appeared in an actioli or proceeding and who provide-s an. electronic service
     291           address aiid a copy of this ritle, electronically serve die requesting party Nyith
                   any notice or documeilt that may be served by tnail, express mail, overnight

                                          NOTICE OF ELECTRONIC SERVICE
  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 16 of 37 Page ID #:23




   1                delivery, or facsimile transmission
   2             Please be advised that email. service upon          ;r, Zuckerman & Rowley at any email

   3      address other than eservice@c•rrlaw.com will be ee         invalid service.
   4
   5 I DATED: October 16, 2020                                                          & ROlAILEY
   6
   7                                                  t
   8                                                                             A, Esq.
                                                      Attorney for               REN WOLF
   9
10
 I 1 '.
12'
13
 I4
15
16

17
18
]9

20

21

22
23
24 ,
25 I
    i
26 j
27
28

                                                 2
                                    NOTICE OF ELECTRONIC SERVICE
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 17 of 37 Page ID #:24




                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                       ALTERNATIVE DISPUTE RESOLUTION (ADR)
                             INFORMATION PACKAGE


NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

                                California Rules of Court — Rule 3.221
                       Inforrnation about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Inforination Package that includes, at a minimum, all of the following:

    (1) General information about the potential advantages and disadvantages of ADR
    and descriptions of the principal ADR processes.

    (2) Information about the ADR programs available in that court, including citations to
    any applicable local court rules and directions for contacting any court staff
    responsible for providing parties with assistance regarding ADR.

    (3) Information about the availability of local dispute resolution programs funded
    under the Dispute Resolutions Program Act (DRPA), in counties that are
    participating in the DRPA. This information may take the form of a list of the
    applicable programs or directions for contacting the county'.s DRPA coordinator.

    (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
    process.

(b) A court may make the ADR Information Package available on its website as long as
paper copies are also made available in the clerk's office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR
Information Package on any new parties to the action along with the cross-complaint.




L1200 Rev. Dec. 2019                                                                    Page I of 4
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 18 of 37 Page ID #:25




                              SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF ORANGE

                                            ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and inost civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case_ Some potential benefits of ADR are summarized below.

Save Tiine. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationsliips. ADR can be a less adversarial and hostile way to resolve a dispute. Foi-
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a wimier and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, inay increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
liappier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute.

Loss of protections. lf ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.



L 1200 Rev. Dec. 2019                                                                                 Page 2 of 4
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 19 of 37 Page ID #:26




Less discovery. There generally is less opportunity to find out about the other side's case with ADR
than with litigation. ADR may not be effective if it takes place before the parties liave sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and inoney into both ADR and alawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence fi•om
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
ineans that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

    Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
    want another person to decide the outcome of their dispute for them but would like to avoid the
    formality, tiine, and expense of a trial. It may also be appropriate for coinplex matters where the
    parties want a decision-maker who has training or experience in the subject matter of the dispute.

    Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
    their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
    arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
    evidence or the law. Even in nonbinding arbitration, if a pai-ty requests a trial and does not receive a
    more favorable result at trial than in arbitratioii, there may be penalties.

Mediation. In mediation, an impartial person called a"mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The inediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcoine
with the parties.

    Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
    parties have a relationship they want to preserve. So when family members, neighbors, or business
    partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
    emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
    them communicate with each other in an effective and nondestructive manner.

    Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
    parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
    parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
    the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


L1200 Rev. Dec. 2019                                                                                 Page 3 of4
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 20 of 37 Page ID #:27




often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

     Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation inay be most
     appropriate in cases in which there are technical issues that require special expertise to resolve or
     the only significant issue in the case is the amount of damages.

     Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
     appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys ineet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:
    •    Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
         1-800-852-5210
    •    Contact the Orange County Bar Association at (949) 440-6700
    •    Look in the telephone directories under "Arbitrators" or "Mediators"

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:
           OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
           Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
$300 for up to the first two liours of a mediation session. For the ENE program, ineinbers of the Court's
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court's website at www.occourts.org.




L 1200 Rev. Dec. 2019                                                                               Page 4 of 4
     Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 21 of 37 Page ID #:28



ATTORNEY OR PARTY WITHOUT ATTORNEY:            STATE BAR NO.:                                      FOR COURT USE ONLY
NAME:
FIRM NAME:
STREET ADDRESS:                                                                                 Fo.r yot.i.y- protect.io-t-i.
CITY:                                          STATE:               ZIP CODE:                   ancl p.ri:vacy, plcase
TELEPHONE NO.:                                 FAX NO.:
E-MAIL ADDRESS:
                                                                                                press t.he
ATTORNEY FOR (uame):                                                                           ForI'Yi bi:i.ltC)Il t1.f1:f.'t"y'u1.1
                                                                                                itre do.l3(' p.r1I:aI.inr.L.r, fl33S
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
JUSTICE CENTER:
                                                                                                fc~iz~i .
❑ Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
❑ Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
❑ Harbor—Newport Bcacli Facility — 4601 Jamboree Rd., Newport Beacli, CA 92660-2595
❑ North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
❑ West— 8141 13"'Street, Westminster, CA 92683-4593

P LAINTIFF/PETITI ONER:

DEFENDANT/RESPONDENT:

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION                                             CASE NUMBER:




Plaintiff(s)/Petitioner(s),



and defendant(s)/respondent(s),



agree to the following dispute resolution process:

❑ Mediation

❑ Arbitration (must specify code)
                 ❑ Under section 114 1. 11 of the Code of Civil Procedure
                 ❑ Under section 1280 of the Code of Civil Procedure

❑ Neutral Case Evaluation

The ADR process inust be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

❑ I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

❑ The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


Date:
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)


Date:
                                 (SIGNATURE OF DEFENDANT OR ATTORNEY)                 (SIGNATURE OF DEFENDANT OR ATTORNEY)

                              ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                        California Rules of Court, rule 3.221
L1270 (Rev. March 2019)
              Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 22 of 37 Page ID #:29

                                                                                                                                                                                              CIV-050
                                                             - DO NOT FILE MTH THE COURT-
  -UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMEiliT UNDER CODE OF CIVIL PROCEDURE § 585 -

  ATTORNEY OR PARTY WTHOUT ATTORNI-Y (Name and Addmss).'                                                  TELEPHONE NO,:                                         FOR COURT USE ONLY
 Steven L. Mazza , Esq.                              310-273-1230
 Carpenter, Zuckennan & Rowley                  SBN: 10 1076
 8827 West Olyrnpic Blvd., Beverly Hills, CA 90211
 fax number: 310-858-1063 email: eservice@czrlaw.com
    ATTORNEY FOR (name), Plaintiff, LAUREN WOLF

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                     ORANGE
    B-TREETADDREss,  700 Civic Center Drive West
    MAILING ADDRESs: 700 Civic Center Drive West
   WYANDWCODE:Satita Aiia, 92701
       BRANCH NAME: Central JUStiCe Center

     PLAINTIFF: LAUREN WOLF, an Individual
   DEFENDANT. STEVEN HERD, an Individual
                                                                                                                                       CASS NUMBER:
                                     STATEMENT OF DAMAGES
                                 (Personal Injury or Wrongful Death)
 To (name of one defendant only): STEV EN HERD. an Individual
 Plainfiff fname of on& plaintiff Onlyl: LAUREN WOLF, an Individual
seeks damages in the above-ehtiUed acfion, as follows-
1. General damages                                                                                                                                                 AMOUNT
    a,     Pain, suffering, and "inconvenience ...................... .................. _._ .................................................... $                     4 000 000
    b.                                  .........
                Emobonal distress . ..... I                   ......................................................... ........................................        1 000 000
    c.0 Loss of consortium .......................... ............ ................................................................................... ; $
   d, 0 Loss of sociey and 'companionship (wrongfui death actions only) ..................................................... $
   e.      Other (specify)                                                         ............................. ............... .................... ......... $  ] Indete=inf-ri
   f.      Other (specify)                              ................................................................................................
                                                            I
                                                                                                                                                                 $
   g.F"'I Cbntinued on Attachment
                            ..................
                                            1.9,.......
2. Special damages
   a.      Medical expenses (to date)................................................................................................................ $                    91 Of)()
   b.0 Future medical expe'nses (present value) .......................................................................................... $_l . jndf -_t,-rMined
   c.= Loss of eamings (to date) ............................................................................................................... -- $—I Indetermined
   d.= Loss of future earnin:g capacity (present valU61) ...................................................... ........................... $                      1 J-1-tennined
  a. EZI Property damage ................................................................................................................................. $—I hideterm.i.ned

   f.    = Funeral expenses (wrongful death acffons only)                      ................... .................................    0 ............ I ............. $



  9.      Future contributions (present value) (wrongful death actions only) ........................... .................. .. $
  h.      Value of personal service, advice, or training (wrongful death actions only) ............ ............... ... $
  1.      Other (specify)          ......................................
                                                                                                                                                                 $
                                                                             ............................................................ ... ................. ....




   j.                    ............ I— ............... -- ..................................
               Other (Specify)                                                                                   ....... .71.
                                                                                                                -..            .       ..   .............   ..   ....



   k. Q continued on Attachment 2.k.
3. = Punitive damages: P *ilainUff reserves the right to seek punitive damages in the                                                  unt of


       when pursuing a judgment in the suit filed against you.
   Date: October 16, 2020
   Stmien
   0            1.   Mn=a

                                 (T?PE -OR PRINT NAME)                                                                    (SIGN4   TURE OF PL                       -roNEY FORPLAINTIFF)


                                                                            (Proof of service on rever                                                                                       Page I of 2


                                                                                                                                                                    of Civil Procedure. §§ 425. 11, 425.115
                C Yio
                    07Use
ForT AdeF d for.Mania                                                       STATEMENT OF DAMAGES



CIV-050 JRev. Januaty 1, 2007)
 zd,cls auncil d        min
                                                                  (Personal Injury or Wrongful Death)                                                                         Wasftw Doc & Form EiLlider-
                         Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 23 of 37 Page ID #:30

                                                                                    CIV-050
                                DO NOT FILE WITH THE COURT-
  -UNLESS YOU ARE APPLYING FOR A DEFAULTJUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

  ATTORNEY OR PARTY IMTHOUT ATTORNEY fMarrm and Address,':                                                                TFLEPHONE NO.:                                        FOR COURT USE CINL Y

 Steven L, Nlazza, Esq.                                           310-273-1230
 Carpenter, Zuckerman & Rowley                               SBN: 101076
 8827 West Olympic Blvd., Bevcrly Hills, CA 90211
 faxnw-i-iber: 310-858-1061     .'. ei-nail: eservice(a,iczr1aw.corn
      ATTCRNEY FOR (rwme):Plaintiff. LAUREN WOLF

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORA-NGE
     STREET AMREss: 700 Civic Center Drive West
    IMAJUNG ADD-Russ: 700 Civic Center Drive West
   CffYANE) ZIPCCDE: Salita Ana,.92701.
       8RANCi NAME:Central Justice Center
      PLAINTIFF: LAUREN WOLF, aii Itidividual
  DEFENDANT: STEVENT HERD. aii Individual                                                                                                               CASE NUMBER:
                                                   STATEMENT OF DAMAGES
                                               (Personal Injury or Wrongful Death)

To (name of one defendant only): GRAYBAR.ELECTRIC COMPANY, INC., a Corporation
Plaintiff (name of one plaintiff OnIY): LAUREN WOLF. aii. Indilddual
seeks damages in the above-ehtided action, as follows:
                                                                                                                                                                                                   AMOUNT
1. General damages
          a, 0 Pain, suffefing, and inconvenience ......................... ................. ......                                .......... ........ .......; $--------                                4_oo(T0oo



           b. Y-1 EmoUonal distress. ............................................................................................................................. S
                  r
                                                                                                                                                                          I 00f) 00(
          c.      Loss of consortium ............................................................................................. ............................... S
          d.      Loss of socley and companionship (wrongful death actions only) ..................................................... $
          e.      Other (specify)
          f.               Other (specify)
                                                                                      ..............................................................................................
                                                   ...................................I



          g.               Continued on Attachment i.g.
2. Special damages
   a.      Medical                     expenses       (to date)    ................. ...........
                                                                                     I                                     ....... .................   __ ............. z ...........       $
                                                                                                                                                                                                               91   000




          b.               Future medical expenses (present value) ..........................................................................................                               $
                                                                                                                                                                                                  I Jncieterrn i ne-d




          c.               Loss of earnings (td         date)    ................................................................................................................... $            'I Incieter-mined




                           Loss of future eamiiig capacky (present value) ................... ............................. ................................ $
      d.




      e,                   Property damage ................................. " ............................................................. i ............................... $                  'fIndetermined
     f.                    Funerai expenses (wrongful death actfons only) ................ I ........................................ ...................... $
     g.                    Future contribudons (proserit value) (wrongful death actions ordy) ................................................ ... $




     h.                    vaiue of personai sLkvice, advice, or training (wrongful death acfions only) ..................................                                                  $
                                                                                                                                                                    A
      i.                   Other (specify)                                                                                                                                                  $
                                                                                             ...................... 1-1 .........................................       .........



                           Other (spedfy)
     j.                                                                                                                                           ...........       ..........      .....   $



     k.                    conunued on
3. = Punitive damages. P' laintff reserves the right to seek punidve damages in th                                                                             of


         when pursuing a judgment in the suit filed against you.
     Date*October 16, 2020
     ,14tew.n 1, M,,i77n.. Ft-,q

                                                (TYPeOR PRINT NAME)                                                                                                           OR ATTORNEY FOR PLAINTIFF)


                                                                                          (Proof of service on reverse)
                                                                                                                                                                               Code of Civil ProCedUre, §5 425A 1. 426A 16
Fo-
 .4              I   lol for Maridatory Use                                               STATEMENT OF DAMAGES
                                                                                                                                                                                                     www'Courtinfoxa.gov
 J              '.TC.uncl! of California
CIV-060 fRev- January 1. 2007]                                                   (Personal Injury or Wrongful Death)                                                                            Wesdm Doc A Faffn auiWw-
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 24 of 37 Page ID #:31




 1   Steven L. Mazza, Esq.(SBN 101076)
     Paul S. Zuckerman, Esq.(SBN 155539)
 2   Carpenter, Zuckerman & Rowley
     8827 West Olympic Boulevard
     Beverly Hills, CA 90211-3613
     Telephone:(310) 273-1230
 4   Email: eservicee ,czrlaw.com
                      .
 5   Attomeys -for Plaintiff, LAURE-N WOLF

 6

 7
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                            COUNTY OF ORANGE —UNLIMITED JURISDICTION
 9

10
     LAUREN WOLF, an Individual,                              CASE INO.:
11
                        Plaintiff,                            Judge:
12                                                            Dept:
             VS.    '
13                                                            NOTICE OF ELECTRONIC SERVICE
14   STEVEN HERD, an Individual; GRAYBAR
     ELECTRIC COMPANY,INC., a CorporaLioii and
is   DOES I to 50. Inclusive,
16                      Defendants.

17

is
     TO ALL   INTE-RESTED PARTIES AND TO THEIR ATTOItLNEYS OF RECORD:
19
             PLEASE TAKE NOTICEPlaintiff hereby complies withErnergency Rule 12 by accepting
20
     all documents that may be served         by mail, express mail, ovemight delivery, or facsimile
21
     transmission,to be emailed to eservicc(f-y)czrlaw.com.
22
     Emergency Rule 12(b)(1)(2) states:
23
                   X party represented by counsel, who has appeared in ati action or proceeding,
24                 must accept electronic service of a notice or document that may be served by
                   niait, express mail, overnight delivery, or facsimite transmission. Before t-irst
25                 serving a represented party electronically, the s ming party i-riust confirm by
                   telephone or ei-nail the appropriate electronic service address for coLmsel being
26                 sen,ed.
27     (2)         A party represented by counsel must, upon the request of any party who has
                   appeared in an action or proceeding and who provides an electronic service
28                 address aiid a copy of this rule, electronically serve the requesting party with
                   any notice or documel-it that i-nay be served by mail, express mail, ovemight

                                      OMW#j 211 Pffly 91,
                                      ~
  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 25 of 37 Page ID #:32




     1              delivery, or facsimile transniissioii

     2          Please be advised that email seMee upon-Carpenter, Zuckennan & Rowley at any email

     3   address other than eserviceigez-flaw.com will be considerec~ invalid service.

  4

  5 I DATED: Oe'to'ber 16, 2020                                                          & ROWLEY
  6
  7
                                                       -II
                                                       m
  8                                                                            ,ZA, Esq.
                                                       Attorney for Plai       . . UREN WOLF
  9
 10
 1.1
12

13
14

15

16
17
18
19
20

21.

22

23
24

25
26
27
28


                                    NOTICE OF ELECTRONIC SERVICE
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 26 of 37 Page ID #:33




                        EXHIBIT B
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 27 of 37 Page ID #:34



                         1    Brian W. Skalsky (SBN 277883)
                              bskalsky@goldbergsegalla.com
                         2    GOLDBERG SEGALLA LLP
                              777 S. Figueroa Street, Suite 2000
                         3    Los Angeles, CA 90017
                              Mailing address:
                         4    PO Box 17220
                              Los Angeles, CA 90017
                         5    Telephone:    213.415.7200
                              Facsimile:    213.415.7299
                         6
                              Attorneys for Defendants STEVEN HERD; and
                         7    GRAYBAR ELECTRIC COMPANY, INC.

                         8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                        COUNTY OF ORANGE – CENTRAL JUSTICE CENTER

                        10     LAUREN WOLF, an Individual,                          Case No. 30-2020-01166444-CU-PA-CJC
                                                                                    Assigned to: Hon. Gregory H. Lewis
                        11                                   Plaintiff,             Dept.: C26
                        12
                                      v.                                            ANSWER OF DEFENDANTS STEVEN
                        13                                                          HERD AND GRAYBAR ELECTRIC
                               STEVEN HERD, an Individual; GRAYBAR                  COMPANY, INC. TO PLAINTIFF
                        14     ELECTRIC COMPANY, INC., a Corporation;               LAUREN WOLF’S COMPLAINT
                               and DOES 1 to 50, Inclusive,
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP




                                                                                    Complaint Filed: 10/19/2020
                                                             Defendants.            Trial Date:       None set
    PO Box 17220

     213.415.7200




                        16

                        17

                        18           Pursuant to Sections 431.10, et seq., of the California Code of Civil Procedure, Defendants

                        19   STEVEN HERD and GRAYBAR ELECTRIC COMPANY, INC. (“Defendants”) answer the

                        20   Complaint of Plaintiff LAUREN WOLF (“Plaintiff”). Defendants deny, both generally and

                        21   specifically, each and every allegation of the Complaint and deny that Plaintiff is entitled to any

                        22   relief whatsoever.

                        23                                     AFFIRMATIVE DEFENSES
                        24           Defendants plead the following separate affirmative defenses to the Complaint and to the

                        25   purported causes of action set forth therein. Defendants reserve the right to assert additional

                        26   affirmative defenses that discovery indicates are proper.

                        27   ///

                        28   ///

                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 28 of 37 Page ID #:35



                         1                                  FIRST AFFIRMATIVE DEFENSE

                         2                                        (Failure to State a Claim)

                         3           1.     As a separate and first affirmative defense to the Complaint, and to the purported

                         4   causes of action set forth therein, Defendants allege that the Complaint fails to state facts sufficient

                         5   to constitute a cause of action.

                         6                                 SECOND AFFIRMATIVE DEFENSE

                         7                                         (Statute of Limitations)

                         8           2.     As a separate and second affirmative defense to the Complaint and each purported

                         9   cause of action contained therein, Defendants allege that the purported causes of action asserted in
                        10   the Complaint are barred by such statutes of limitation as may be applicable, including, but not

                        11   limited to, California Code of Civil Procedure Sections 335, 335.1, 336, 337, 338, 339, 340, 340.5,

                        12   340.9, 343, 344 and 474.

                        13                                  THIRD AFFIRMATIVE DEFENSE

                        14                                      (Failure to Mitigate Damages)
Los Angeles, CA 90017




                        15           3.     As a separate and third affirmative defense to the Complaint and each purported
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16   cause of action contained therein, Defendants allege that Plaintiff’s claims, if any, are barred for

                        17   their failure, and/or the failure of the persons and/or entities acting on their behalf, to mitigate any

                        18   purported damages.

                        19                                 FOURTH AFFIRMATIVE DEFENSE
                        20                                           (Comparative Fault)

                        21           4.     As a separate and fourth affirmative defense to the Complaint and each purported

                        22   cause of action contained therein, Defendants allege that Plaintiff’s damages, if any, were caused

                        23   by the primary negligence and/or acquiescence in the acts and omissions alleged in the Complaint

                        24   by Plaintiff, and Plaintiff’s agents, employees, representatives, relatives, heirs, assigns, attorneys,

                        25   and/or any others acting on Plaintiff’s behalf. By reason thereof, Plaintiff is not entitled to damages

                        26   or any other relief whatsoever as against Defendant.
                        27   ///

                        28   ///
                                                                                  2
                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 29 of 37 Page ID #:36



                         1                                  FIFTH AFFIRMATIVE DEFENSE

                         2                                     (Comparative Fault of Others)

                         3           5.     As a separate and fifth affirmative defense to the Complaint and each purported

                         4   cause of action contained therein, Defendant is informed and believes, and based upon such

                         5   information and belief alleges that parties, both served and unserved, named and unnamed, and the

                         6   Plaintiff are in some manner a certain percentage responsible for the Plaintiff’s non-economic

                         7   damages, if any, and these answering Defendants require an order from the trier of fact setting forth

                         8   separate judgments, against each and every party, named and unnamed, served and unserved, and

                         9   the Plaintiff, for the amount of all non-economic damages that may be recovered by the Plaintiff in
                        10   direct proportion to the percentage of fault of each party, named and unnamed, served and unserved,

                        11   and the Plaintiffs, pursuant to California Civil Code § 1431.2.

                        12                                  SIXTH AFFIRMATIVE DEFENSE

                        13                                                (Estoppel)

                        14           6.     As a separate and sixth affirmative defense to the Complaint and each purported
Los Angeles, CA 90017




                        15   cause of action contained therein, Defendants allege that Plaintiff is barred in whole or in part from
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16   prosecuting the purported causes of action set forth in the Complaint by the doctrine of estoppel.

                        17                               SEVENTH AFFIRMATIVE DEFENSE

                        18                                          (Justification/Excuse)

                        19           7.     As a separate and seventh affirmative defense to the Complaint and each purported
                        20   cause of action contained therein, Defendants allege that by virtue of the acts of Plaintiff, and/or

                        21   the persons and/or entities acting on his behalf, Plaintiff is barred from prosecuting the purported

                        22   causes of action set forth in the Complaint because the acts and/or omissions alleged in the

                        23   Complaint were justified and/or excused.

                        24                                EIGHTH AFFIRMATIVE DEFENSE

                        25                                                 (Laches)

                        26           8.     As a separate and eighth affirmative defense to the Complaint and each purported
                        27   cause of action contained therein, Defendants allege that Plaintiff is barred in whole or in part from

                        28   prosecuting the purported causes of action set forth in the Complaint by the doctrine of laches.
                                                                                 3
                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 30 of 37 Page ID #:37



                         1                                  NINTH AFFIRMATIVE DEFENSE

                         2                                                  (Offset)

                         3           9.     As a separate and ninth affirmative defense to the Complaint and each purported

                         4   cause of action contained therein, Defendants allege that by virtue of the acts of Plaintiff and/or the

                         5   persons and/or the entities acting on Plaintiff’s behalf, Defendants have been damaged in an amount

                         6   equal to or greater than the amount of damages, if any, to which Plaintiff might be entitled. As a

                         7   result, Defendants are entitled to an offset against any sums found owing to Defendants from

                         8   Plaintiff.

                         9                                 TENTH AFFIRMATIVE DEFENSE
                        10                                                 (Waiver)

                        11           10.    As a separate and tenth affirmative defense to the Complaint and each purported

                        12   cause of action contained therein, Defendants allege that Plaintiff is barred in whole or in part from

                        13   prosecuting the purported causes of action set forth in the Complaint by the doctrine of waiver.

                        14                               ELEVENTH AFFIRMATIVE DEFENSE
Los Angeles, CA 90017




                        15                        (Failure to Maintain Automobile Liability Insurance)
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16           11.    As a separate and eleventh affirmative defense to the Complaint and each purported

                        17   cause of action contained therein, Defendants allege that Plaintiff failed to maintain automobile

                        18   liability insurance and is precluded from seeking general damages in this lawsuit.

                        19                               TWELFTH AFFIRMATIVE DEFENSE
                        20                                     (Last Clear Chance Doctrine)

                        21           12.    As a separate and twelfth affirmative defense to the Complaint and each purported

                        22   cause of action contained therein, Defendants allege that Plaintiff had the last clear chance to avoid

                        23   the collision and on that basis is precluded from any recovery in this lawsuit.

                        24                             THIRTEENTH AFFIRMATIVE DEFENSE

                        25                                        (Right to Amend Answer)

                        26           13.    As a separate and thirteenth affirmative defense to the Complaint and each purported
                        27   cause of action contained therein, Defendants intend to rely upon such other defenses as may

                        28   become legally available hereafter or become apparent during discovery proceedings in this case,
                                                                                 4
                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 31 of 37 Page ID #:38



                         1   and hereby reserves their right to amend their Answer to assert any such defenses.

                         2           WHEREFORE, Defendants pray for relief as follows:

                         3           1.     That the Complaint be dismissed, with prejudice and in its entirety;

                         4           2.     That Plaintiff take nothing by reason of this Complaint and that judgment be entered

                         5   against Plaintiff and in favor of Defendants;

                         6           3.     That Defendants be awarded attorneys’ fees and costs incurred in defending this

                         7   action; and

                         8           4.     That Defendants be granted such other and further relief as the Court may deem just

                         9   and proper.
                        10
                              Dated: November 19, 2020                               GOLDBERG SEGALLA LLP
                        11

                        12

                        13                                                   By:     BRIAN W. SKALSKY

                        14                                                           Attorneys for Defendants STEVEN
                                                                                     HERD; and GRAYBAR ELECTRIC
                                                                                     COMPANY, INC.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28
                                                                               5
                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 32 of 37 Page ID #:39



                         1   Case No. 30-2020-01166444-CU-PA-CJC

                         2                                         PROOF OF SERVICE
                         3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                         4          I am employed in the County of Los Angeles, State of California. I am over the age of
                             eighteen years and not a party to the within action; my business address is 777 S. Figueroa Street,
                         5
                             Suite 2000, Los Angeles, CA 90017.
                         6
                                    On November 19, 2020, I served the following document(s) described as ANSWER OF
                         7   DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                             PLAINTIFF LAUREN WOLF’S COMPLAINT on the interested parties in this action by
                         8   placing true copies thereof enclosed in sealed envelopes addressed as follows:
                         9          Steven L Mazza, Esq.                                ATTORNEYS FOR PLAINTIFF
                                    Carpenter, Zuckerman & Rowley                       LAUREN WOLF
                        10          8827 W. Olympic Blvd.
                                    Beverly Hills, CA 90211
                        11          Tel: (310) 273-1230
                                    Fax: (310) 858-1063
                        12          mazza@czrlaw.com
                                    eservice@czrlaw.com
                        13
                                     [X] BY ELECTRONIC SERVICE I electronically served the attached documents(s) on
                        14
                             each party or other person that is required to be served and accept service of documents
                             electronically pursuant to Code of Civil Procedure section 1010.6(4).
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16            I declare under penalty of perjury under the laws of the State of California that the foregoing
                             is true and correct.
                        17

                        18           Executed on November 19, 2020, at Los Angeles, California.

                        19
                        20
                                                                                  Denise M. Carrillo
                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28
                                                                                  6
                        30           ANSWER OF DEFENDANTS STEVEN HERD AND GRAYBAR ELECTRIC COMPANY, INC. TO
                                                       PLAINTIFF LAUREN WOLF’S COMPLAINT
                        31   28184091.v1
Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 33 of 37 Page ID #:40




                        EXHIBIT C
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 34 of 37 Page ID #:41



                         1    Brian W. Skalsky (SBN 277883)
                              bskalsky@goldbergsegalla.com
                         2    GOLDBERG SEGALLA LLP
                              777 S. Figueroa Street, Suite 2000
                         3    Los Angeles, CA 90017
                              Mailing address:
                         4    PO Box 17220
                              Los Angeles, CA 90017
                         5    Telephone:    213.415.7200
                              Facsimile:    213.415.7299
                         6
                              Attorneys for Defendants STEVEN HERD; and
                         7    GRAYBAR ELECTRIC COMPANY, INC.

                         8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                      COUNTY OF ORANGE – CENTRAL JUSTICE CENTER

                        10    LAUREN WOLF, an Individual,                            Case No. 30-2020-01166444-CU-PA-CJC
                                                                                     Assigned to: Hon. Gregory H. Lewis
                        11
                                                             Plaintiff,              Dept.: C26
                        12
                                      v.                                             NOTICE TO ADVERSE PARTIES AND
                        13                                                           THE SUPERIOR COURT OF
                                                                                     REMOVAL OF ACTION
                              STEVEN HERD, an Individual; GRAYBAR
                        14    ELECTRIC COMPANY, INC., a Corporation;
                              and DOES 1 to 50, Inclusive,
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220




                                                             Defendants.
     213.415.7200




                        16
                                                                                     Complaint Filed: 10/19/2020
                        17                                                           Trial Date:       None set

                        18

                        19
                        20           TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                        21           PLEASE TAKE NOTICE that, Defendants STEVEN HERD and GRAYBAR ELECTRIC

                        22   COMPANY, INC. (hereinafter collectively referred to as “Defendants”), pursuant to 28 U.S.C. §

                        23   1441(a), filed a Notice of Removal in the Office of the Clerk for the United States District Court

                        24   for the Central District-Southern Division of California on November 20, 2020. The Superior

                        25   Court of the State of California, County of Orange, is hereby advised that, pursuant to 28 U.S.C. §

                        26   1446, the filing of the Notice of Removal in the United States District Court, together with the

                        27   service and filing of a copy of that Notice with this Court, effects the removal of the above-

                        28   entitled action, which can proceed no further in this action, unless and until such time as the

                        30
                                       NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                        31   28347638.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 35 of 37 Page ID #:42



                         1   action may be remanded by order of the United States District Court. A file-stamped copy of the

                         2   Notice of Removal is attached hereto as Exhibit A.

                         3
                              Dated: November 20, 2020                             GOLDBERG SEGALLA LLP
                         4

                         5

                         6                                                  By:    BRIAN W. SKALSKY
                                                                                   Attorneys for Defendants STEVEN
                         7                                                         HERD; and GRAYBAR ELECTRIC
                                                                                   COMPANY, INC.
                         8

                         9
                        10

                        11

                        12

                        13

                        14
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                                    2
                                       NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                        31   28347638.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 36 of 37 Page ID #:43



                         1   Case No. 30-2020-01166444-CU-PA-CJC

                         2                                         PROOF OF SERVICE
                         3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                         4          I am employed in the County of Los Angeles, State of California. I am over the age of
                             eighteen years and not a party to the within action; my business address is 777 S. Figueroa Street,
                         5
                             Suite 2000, Los Angeles, CA 90017.
                         6
                                     On November 20, 2020, I served the following document(s) described as NOTICE TO
                         7   ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION on the
                             interested parties in this action by placing true copies thereof enclosed in sealed envelopes
                         8   addressed as follows:
                         9            Steven L Mazza, Esq.                              ATTORNEYS FOR PLAINTIFF
                                      Carpenter, Zuckerman & Rowley                     LAUREN WOLF
                        10            8827 W. Olympic Blvd.
                                      Beverly Hills, CA 90211
                        11            Tel: (310) 273-1230
                                      Fax: (310) 858-1063
                        12            mazza@czrlaw.com
                                      eservice@czrlaw.com
                        13

                        14
                                     [X] BY ELECTRONIC SERVICE I electronically served the attached documents(s) on
                             each party or other person that is required to be served and accept service of documents
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP




                             electronically pursuant to Code of Civil Procedure section 1010.6(4).
    PO Box 17220

     213.415.7200




                        16
                                      I declare under penalty of perjury under the laws of the State of California that the foregoing
                        17   is true and correct.
                        18
                                      Executed on November 20, 2020, at Los Angeles, California.
                        19
                        20

                        21                                                        Denise M. Carrillo

                        22   Steven

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                                        3
                                       NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                        31   28347638.v1
                  Case 8:20-cv-02222-JLS-JDE Document 3 Filed 11/23/20 Page 37 of 37 Page ID #:44



                         1                                 CERTIFICATE OF SERVICE
                         2
                                  On November 23, 2020, I served the following document(s) described as
                         3
                             AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §
                         4   1441(A) on the interested parties in this action as follows:
                         5          Steven L Mazza, Esq.                                  ATTORNEYS FOR
                                    Carpenter, Zuckerman & Rowley
                         6          8827 W. Olympic Blvd.                                    PLAINTIFF
                                    Beverly Hills, CA 90211                                LAUREN WOLF
                         7          Tel: (310) 273-1230
                                    Fax: (310) 858-1063
                         8          mazza@czrlaw.com
                                    eservice@czrlaw.com
                         9
                        10
                             _X_              BY EMAIL I caused a copy of the document(s) to be sent by email
                        11                    from the email address ataylor@goldbergsegalla.com to the persons at
                                              the email addresses listed in the Service List. I did not receive within a
                        12
                                              reasonable time after the transmission any electronic message or any
                        13                    other indication that the transmission was unsuccessful
                        14
                                    I declare under penalty of perjury under the United States of America and the
                             State of California that the foregoing is true and correct.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17

                        18

                        19                                                   Amber Taylor

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                                   5
                                           AMENDED NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31   28347596.v1
